Citation Nr: 1101293	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1961 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 decision, the Board affirmed the RO's denial 
of the benefits on appeal.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the Court granted a Joint Motion for Partial Remand 
(JMR).  In granting the JMR, the Court vacated the Board's 
December 2009 decision and remanded the appeal to the Board for 
compliance with instructions provided in the JMR, as discussed 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes obtaining additional treatment 
records from the Waco, Dallas, and Bonham VA Medical Centers 
(VAMCs).

In this case, a July 2006 Dallas VAMC note indicates that the 
Veteran's wife stated that he had seen a psychiatrist at the Waco 
VA.  However, records from the Waco VAMC are not associated with 
the claims file.  Additionally, a November 2007 note from the 
Bonham VAMC indicates that the Veteran wanted his records to be 
transferred to the Dallas VAMC as he would be seeking subsequent 
care at that facility.  Moreover, the most recent records from 
the Bonham VAMC are nearly three years old, and the Veteran's 
representative indicated, in his October 2009 Informal Hearing 
Presentation, that the Veteran had received additional treatment 
in the intervening years.  Since such records might be 
potentially relevant to the Veteran's claim of entitlement to 
service connection for PTSD, the Board finds that VA's duty to 
assist includes obtaining those records.  

Accordingly, the case is REMANDED for the following action:

1.  Request any and all records pertaining to 
the Veteran from both the Waco and Dallas VA 
Medical Centers and associate them with the 
claims file.  Additionally, updated records 
(post-January 2008) from the Bonham VAMC 
should be obtained and associated with the 
claims file.

2.  When the development requested has been 
completed, review the case on the basis of the 
additional evidence.  If the benefit sought is 
not granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

